Citation Nr: 1128443	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to an increased rating for left knee chondrocalcinosis with tricompartmental osteoarthritis, degenerative joint disease (DJD), currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in October 2006.  A statement of the case was issued in January 2008, and a substantive appeal was received in February 2008.  

The Veteran was scheduled for a VA examination of his service-connected left knee.  However, an October 2008 notation is to the effect that the Veteran had cancelled his VA examination and was withdrawing his increase rating claim.  The Veteran stated that he did not apply for it, and if his condition worsens, he will pursue his increase rating claim.  Nevertheless, in a May 2009 supplemental statement of the case, the RO explained to the Veteran that he needed to send in a withdrawal in writing if he wanted to withdraw the left knee rating issue.  To date, the Veteran has not submitted any statement expressing his desire to withdraw the left knee issue.  Consequently, the issue is before the Board.

The issue of entitlement to an increased rating for left knee chondrocalcinosis with tricompartmental osteoarthritis, DJD, currently evaluated as 20 percent disabling,  is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A claim of entitlement to service connection for right knee disability was denied by a March 1993 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.

2.  Certain new evidence relating to an unestablished fact necessary to substantiate the claim of service connection for right knee disability has been received since the March 1993 rating decision.

3.  Right knee chondrocalcinosis with tricompartmental osteoarthritis, DJD, was aggravated by the Veteran's service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision which denied entitlement to service connection for right knee disability is final.  38 U.S.C.A. § 7105 (c)(West 2002).

2.  New and material evidence has been received since the March 1993 rating decision, and the claim of service connection for right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2010).

3.  Right knee chondrocalcinosis with tricompartmental osteoarthritis, DJD, was aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

By rating decision in March 1993, the RO denied the Veteran's claim for entitlement to service connection right knee disability.  The Veteran did not file a notice of disagreement within a one year period and the March 1993 rating decision became final.  See 38 U.S.C.A. § 7105.

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Although not entirely clear, it appears from the September 2006 rating decision (from which the present appeal arises) that the RO in effect reopened the Veteran's claim and then proceeded to deny the claim based on the merits.  Although the RO may have determined that new and material evidence was received to reopen the claim, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the March 1993 rating decision included a May 1968 entrance examination showing minimal lateral laxity, an August 1968 treatment record revealing that the Veteran had a meniscectomy prior to service, and a January 1970 exit examination noting that the Veteran had a scar on his right knee.  The evidence further included a September 1970 VA examination that also noted the scar.  At the time, the Veteran reported that both of his knees would sometimes pop since injuring in service.  The VA examiner diagnosed residuals of right knee meniscectomy.

The RO denied the claim in March 1993 because the Veteran had a meniscectomy prior to service and his service treatment records did not show complaints or treatments for right knee disability.  Additionally, the RO noted that the September 1970 examination did not show a current disability.

Evidence received since the March 1993 rating decision includes 2006 to 2007 VA treatment records showing a current disability.  The Board finds that this evidence is neither cumulative nor redundant; relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for right knee disability.  Accordingly, as new and material evidence has been received, the Board finds that the claim of entitlement to service connection for right knee disability is reopened.  See 38 U.S.C.A. § 5108.

Service Connection

The Board now turns to consideration of the Veteran's claim of entitlement to service connection for right knee disability under a merits analysis.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's entrance examination showed a right knee meniscectomy scar.  In the 1993 decision, the RO noted the preexisting condition and denied the claim on the basis of no inservice complaints or findings.  

In connection with his current claim, the Veteran underwent VA examination in June 2006.  After interviewing and examining the Veteran, and after reviewing the Veteran's claims file, the VA examiner noted that the case is complex since the Veteran had open surgery to the knee joint when he was 17 years old "with an injury to the left knee that typically results in gait compensation, and wear and tear on the opposite knee."  He noted that since the Veteran's right knee had a pre-existing injury "one would conclude that the rigors of training and active duty in the Marine Corps aggravated a pre-existing condition not only because of the condition itself but also because of the injury to the left knee."  He additionally noted that "[a]ll of these conditions typically progress with the aging process."

The Board's reading of the 2006 opinion is that it was at least as likely as not that the service-connected left knee disability aggravated the right knee disorder.  The examiner's opinion included discussion of the fact that an injury to the knee typically results in gait compensation and wear and tear on the opposite knee.  This rationale provides a basis for secondary service connection of the right knee. 

The Board has also considered whether the 2006 opinion is sufficient for purposes of supporting a grant of service connection on the basis of aggravation of a disorder which preexisted service.  However, although the 2006 opinion appears to say that the rigors of training and active duty would have aggravated the right knee, this is inconsistent with the service treatment records which do not show any increase in severity of the right knee during service.  In fact, no right knee disability (other than a scar) was shown on post-service VA examination in September 1970.  

In sum, the Board finds that service connection for right knee disability on a secondary basis due to aggravation by the service-connected left knee is warranted.  38 C.F.R. § 3.310.

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board notes that RO letters dated in May 2006 and June 2008 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 


ORDER

New and material evidence has been received to reopen a the claim of entitlement to service connection for right knee disability.  Entitlement to service connection for right knee chondrocalcinosis with tricompartmental osteoarthritis, DJD, is warranted.  To this extent, the appeal is granted.



REMAND

As noted in the introduction, the Veteran has not withdrawn the left knee rating issue in writing; the Board therefore views this issue as remaining in appellate status.  If the Veteran does in fact wish to withdraw this issue, he should do so in writing as required by regulation.  38 C.F.R § 20.204 (2010). 

In a statement received in December 2006, the Veteran disputed a report authored by Dr. M.S. of the VA.  The Veteran stated that he was misquoted by Dr. S. about how he could walk a mile and work through pain.  The Board reviewed a July 2006 report written by Dr. S. and did not see references to the distance the Veteran can walk.  In fact, it appears to the Board that the complete report is not of record and that not all of the VA treatment records from the Portland, Oregon medical facility have been associated with the Veteran's claims file.  Only pages 3, 4, 14 and 15 were submitted by the Veteran.  Accordingly, the RO should obtain the missing records in order to fulfill the VA's duty to assist the Veteran.  This is particularly so in view of the fact that these are records in the custody of the federal government and thus are constructively part of the record on appeal.  38 U.S.C.A. § 5103A(b).  

When the Veteran was afforded a VA examination in June 2006, no laxity was found.  In a statement received in October 2006, the Veteran reported that he has "substantial instability" and had to wear stability sleeves.  A November 2006 private treatment record from Craig G. Mohler, M.D./mil shows that the Veteran complained that his left knee gave way.  In light of the Veteran's assertions that his disability has undergone a further increase in severity since the most recent examination, another VA examination is appropriate.  See VAOPGCPREC 11-95 (1995).  The Board acknowledges that the Veteran had cancelled an October 2008 VA examination.  However, since the claim is already being remanded for reasons discussed above, the RO should schedule another VA examination. 


Accordingly, the case is REMANDED for the following actions:

 1.  The RO should take appropriate action to request all medical records from the VA Medical Center in Portland, Oregon pertaining to left knee treatment.

2.  After completion of the above, the Veteran should be scheduled for a VA examination to determine the current severity of his left knee chondrocalcinosis with tricompartmental osteoarthritis, DJD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Any medically indicated tests, such as x-rays, should be  accomplished.  

Examination findings should be clearly reported to allow for application of VA's rating criteria for knee disabilities.  The examiner should report range of motion of the knees and indicate (in degrees) the point at which pain is elicited.  The examiner should also report any additional functional loss due to weakness, fatigue or incoordination, including during flare-ups.  

The examiner should also report whether there is evidence of recurrent subluxation or lateral instability of the left knee and, if so, whether it is slight, moderate or  severe.      
 
3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue of entitlement to an increased rating for left knee chondrocalcinosis with tricompartmental osteoarthritis, DJD, currently evaluated as 20 percent disabling, on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


